Case 3:18-cv-01193-BJD-JRK Document 14 Filed 11/28/18 Page 1 of 1 PageID 57



                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION


SUMMER HOLMES, on behalf of
herself and all others similarly
situated,


       Plaintiff,

v.                                                     Case No: 3:18-cv-1193-J-39JRK

MILLER, STARK, KLEIN &
ASSOCIATES,


      Defendant.
___________________________________

                               ENTRY OF DEFAULT

       Pursuant to Fed. R. Civ. P. 55(a), default is entered against the defendant MILLER,

STARK, KLEIN & ASSOCIATES, in Jacksonville, Florida, on the 28th day of November 2018.



                                         ELIZABETH M. WARREN, CLERK


                                         s/P. Morawski, Deputy Clerk


Copies furnished to:

Counsel of Record
